Title: From Thomas Jefferson to George Rogers Clark, enclosing Clark’s Commission, 22 January 1781
From: Jefferson, Thomas
To: Clark, George Rogers




Sir
In Council Jan. 22. 1781.

I do myself the pleasure of inclosing you a Brigadier General’s commission. The laws having given us power to appoint a General officer only for special purposes, and not a perpetual one, has obliged us to express the particular occasion of this appointment. Besides this I thought it necessary to give you an exemplification of your former commission which was perpetual.
I wish you in every circumstance all possible success and felicity, and to beleive me to be with very sincere esteem Sir your most obedt. & most humble servt.,

Th: Jefferson



EnclosureThe Commonwealth of VIRGINIA
To George Rogers Clarke Gentleman, greeting:
KNOW YOU that our GOVERNOUR, with the advice of the Council of State, doth constitute and appoint you a Brigadier General of the forces to be embodied on an expedition westward of the Ohio. In Testimony whereof, these our Letters are sealed, with the Seal of the Commonwealth, and made Patent.
Witness THOMAS JEFFERSON, Esquire, our said Governour, at Richmond, the twenty second Day of January in the Year of our Lord One Thousand Seven Hundred and Eighty one.

Th: Jefferson


 